Citation Nr: 1449522	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This issue has been before the Board on numerous occasions.  The Veteran's foot claim was initially denied by the RO in a May 2000 rating decision, and the Veteran appealed the denial to the Board.  Following several remands, the Board denied the claim in April 2005.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), and by a June 2006 Order, the Court remanded the matter for compliance consistent with a joint motion for remand (JMR).

In a February 2007 decision, the Board again denied service connection for a left foot disorder, which the Veteran also appealed.  In a July 2008 Order, the Court again remanded the claim for development consistent with a JMR.

Following completion of the requested development, the Board denied the Veteran's claim in a January 2011 decision.  The Veteran once again appealed the decision to the Court.  In a July 2012 memorandum decision, the Court vacated the Board decision and remanded the claim to the Board with specific instructions to seek clarification of the January 2010 medical examination.  

Most recently, this clarification outlined by the Court was requested by the Board in a December 2012 remand.  Specifically, the Board requested an addendum VA examination be obtained and private records be obtained.  The requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In 2012, the Board remanded a claim for service connection for posttraumatic stress disorder based on receipt of a notice of disagreement.  The Board instructed the RO to issue a statement of the case.  However, the benefit sought on appeal was granted in full by a December 2013 rating decision, so a statement of the case was no longer procedurally necessary.  Therefore, this issue is no longer before the Board.

In 2012, the Board also remanded a claim for a higher rating for ischemic heart disease based on receipt of a notice of disagreement.  The December 2013 rating decision did grant a partial increase, and then, in compliance with the Remand instructions, a statement of the case was issued in November 2013.  The Veteran was advised of his appellate rights, but did not file a substantive appeal.  Therefore, this issue is also no longer before the Board.

The Veteran and his spouse testified before the undersigned at a February 2005 videoconference hearing.  A transcript has been associated with the file. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably entered active duty with a pre-existing left foot problem from a significant laceration injury incurred during his early teenage years.

2.  The pre-existing left foot disorder clearly and unmistakably did not undergo an increase in severity during service.



CONCLUSION OF LAW

The presumption of soundness for conditions resulting from a laceration of the left foot has been rebutted by clear and unmistakable evidence, and accordingly the criteria for service connection have not been met.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking service connection for a left foot disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this case, the Veteran's feet were found to be normal at his enlistment physical in 1966.  As such, he was entitled to the presumption of soundness.

In order to rebut the presumption of soundness, VA must prove that the disability in question both clearly and unmistakably existed prior to service, and that it clearly and unmistakably was not aggravated by the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this case, it is undisputed that the Veteran's left foot disability existed prior to service.  In 1995, the Veteran explained that when he was 14 or 15 years of age, his foot slipped under a lawn mower, badly cutting three of his toes.  The Veteran has asserted that his toes have been stiff since the accident and did not grow.  He described his feet as deformed.  Furthermore, the Veteran's competent lay testimony describing a pre-service injury is well supported by the medical evidence.  As such, the evidence of record clearly and unmistakably shows that that the Veteran's foot condition existed prior to service.  Even the 2012 memorandum decision from the Court acknowledged that the first prong to rebut the presumption of soundness was met in this case.

Therefore, the issue that remains before the Board is whether the evidence establishes that the Veteran's pre-existing left foot disability was clearly and unmistakably not aggravated by his military service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Therefore, the VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

The Veteran's service treatment records have been carefully reviewed and considered.  During basic training, the Veteran twice sought treatment for his "sore ankles."  He was reportedly provided ACE bandages and instructed for seven days not to run, march, or stand for prolonged periods.  Although the Veteran sought the described treatment for his ankles, the service treatment records do not reflect he sought any treatment, or made any complaint of, any left foot problem at any point during active service.  Instead, the Veteran's feet were found to be "normal" upon examination, and in the accompanying report of medical history the Veteran himself denied experiencing any "foot trouble," providing evidence against his appeal.

Following separation from service, there is no evidence of record for a number of years addressing the Veteran's foot.  In January 1994, the Veteran asserted he experienced "aggravation to left foot toes that w[ere] cut prior to service."  In April 1995, he testified that he had experienced trouble with his left foot during basic training, explaining that he had experienced problems running and related it to the lawnmower accident that occurred when he was 14 or 15 years old.  At a hearing before the Board in February 2005, the Veteran also testified that he sought treatment on one occasion in basic training and was given a profile for several days, but was not thereafter given any profiles while stationed in Germany and Vietnam.  The Veteran indicated that following service, he took pain medications such as Aleve, until he eventually received treatment in the 1990s.  The Veteran believes that his foot was worse after service than it was at entry, and he has asserted on several occasions that the combat boots hurt his left foot, but not his right.

In the earliest available relevant medical record, during a June 1994 neurological examination it was noted that the Veteran had some localized problems in the left foot, which had not changed.  In association with this examination, the Veteran reported experiencing occasional discomfort in the left foot and having a small area where he did not feel things normally.  The examiner stated that the Veteran's sensory examination revealed no deficits proximally or distally with the exception of a little area mainly on the sole of the left foot, which the examiner suggested dated back to the Veteran's childhood problem.  Accordingly, the earliest medical treatment record, more than twenty years after his separation from active service, provides evidence against the Veteran's appeal.

In July 2002, the Veteran presented to the VA podiatry clinic with "a rigid deformity of the second, third, and fourth digits as a result of a severe laceration."  The examining podiatrist noted that the "[p]atient was told because of [A]rmy-issued boots in training[,] area has worsen[ed] to the point that the only option is probably surgical fusion of the toes."  The podiatrist assessed "[c]ontracted foot, neuroma secondary to trauma" and opined that the Veteran "should be service-connected for injury because of training during active duty stage would have resulted [sic] a severe aggravation of this condition."  However, this podiatrist did not address the normal finding at separation, or the multiple decades following service without any foot treatment.  Because this podiatrist did not address these relevant facts, the Board finds his report is less probative.  

Several VA examinations have also been obtained in this case.  First, in January 2003, an examiner, following review of the claims file, x-rays of the left foot, and a physical examination, rendered the impression of status post severe laceration, plantar aspect of the left forefoot and toes, status post traumatic arthritis, interphalangeal joints of the second and fourth toes, status post fusion of the interphalangeal joints of third toe, and neuroma, scar of left forefoot.  The examiner found that while the Veteran had an extensive laceration of the left forefoot, it left him with no deformities which would interfere with wearing of normal shoes.  The examiner added that the injury definitely occurred prior to his entrance into military service, and opined that while military service may at times have caused some temporary aggravation of his symptoms, it did not cause any long-term problems.  The examiner concluded that it was more likely than not that the injury sustained at the age of 14, prior to the Veteran's entry into the service, was the cause of his current left foot condition with low long-term aggravation resulting from his military duty.  However, the applicable legal standard is not whether it is "at least as likely as not" that the Veteran's foot was not aggravated by his service, but rather is whether it is "clear and unmistakable" (obvious and manifest) that the Veteran's foot was not aggravated by his service.  Therefore, the Board finds this report is not adequate to resolve the question on appeal.

In May 2003, the Veteran submitted an opinion by a private physician, who noted the Veteran's allegations of significant left foot pain and swelling as a result of wearing military boots in service.  On examination, the physician noted that the Veteran had significant pain with palpation, limited range of motion, diminished sensation, a positive Tinel sign, lateral plantar nerve lesion, secondary to nerve entrapment of the left foot, and post-traumatic arthritis in the joint.  The physician concluded that the Veteran's left foot condition was related to service, especially with the military service requirements and conditions at the time, which caused aggravation of the pain and has made the pain into a chronic situation.  He added that the current foot injury was military related and secondary to combat boot wear, especially with running in the 1960s Vietnam era.  However, this private physician also did not address either the finding of normal feet at the Veteran's separation from active service or the lack of any foot treatment for more than twenty years after service.  According, this private report is also limited in probative value.

In October 2004, the Veteran was provided with an additional VA examination.  The examiner acknowledged there was intermittent aggravation of the Veteran's left foot disorder during service, but concluded that there was no permanent damage, other than that which would occur as a result of the natural process of the disease.  With regard to post-service events or diseases, including aging, that may have contributed to worsening of the left foot disorder, the examiner found no evidence of any specific event or disease, and suggested that the natural process of aging over the 30 years following service had contributed to the increasing symptoms of pain within the left foot.  The examiner reviewed the opinions discussed above, noting that several had concluded that the shoes the Veteran had worn in service had permanently aggravated his condition to the extent that he now had more pain secondary to a neuroma than he would have had if he had not had to wear the military shoes; however, the examiner found that there was no objective evidence in the service record of any permanent damage occurring while the Veteran was on active duty.  The examiner opined that it was far more likely than not that the natural process of aging had led to the development of the neuroma, which he found was the primary source of the Veteran's present day left foot symptomatology, providing evidence against the Veteran's appeal.  However, because this examiner again used the "at least as likely as not" standard instead of the applicable "clear and unmistakable" (obvious and manifest) standard, the Board finds this report is also not adequate to resolve the question on appeal.

Accordingly, an additional VA examination was provided in January 2010.  The examiner noted the Veteran's assertions that (1) during high school he was unable to run or participate in sports as a result of pain associated with running, (2) he sought medical attention during basic training, (3) after discharge "his foot did about like it did [sic] before he went in the military," and (4) he continued to have chronic pain, which varied in severity.  The examiner's impression was status post remote trauma of left foot with traumatic arthritis and fusion of the proximal interphalangeal joints of the second, third, and fourth toes, and neuroma of left foot.  Regarding preexistence, the examiner opined that "the claimed foot disorder clearly and unmistakably preexisted his active service."  The examiner stated that he was unable to document that the Veteran's left foot disorder was permanently aggravated or worsened during his period in the military.  The examiner concurred with the 2003 examiner's opinion that there was probably intermittent aggravation of his left foot, but no permanent damage.  The examiner acknowledged that for VA purposes, temporary or intermittent flare ups of a preexisting injury or disease were not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to the symptoms, worsened.  The examiner stated that he was unable to document that the Veteran had a permanent worsening of his left foot condition based upon a review of the record.  Finally, with regard to whether the left foot condition was clearly and unmistakably related to any post-service event or disease, including aging, the examiner stated that the Veteran's left foot disorder was not related to any post-service event or disease, but again was related to the original injury which he sustained as a teenager, and the examiner again noted that he could find no evidence that the Veteran's left foot condition was permanently worsened by any incident or occurrence in the military.

In the July 2012 memorandum decision, the Court found the wording of this examiner's report still precludes a resolution of the question at hand.  Specifically, the Court found the examiner's explanation that he could not document the Veteran's left foot disorder was worsened during service suggested he was relying on an absence of evidence of aggravation, rather than finding the evidence clearly and unmistakably reflected no permanent aggravation occurred.  Accordingly, the Veteran's file was returned to the January 2010 examiner for clarification.

In February 2013, the same VA examiner again reviewed the Veteran's complete claims file, including all the reports described above.  The examiner then opined that the Veteran's left foot condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by his active service.  The examiner again explained that although the Veteran was treated for sore ankles during service, there was no indication of left foot problems.  Instead, the Veteran's feet were noted to be normal at separation and he denied experiencing any foot trouble.  The examiner indicated that although the Veteran has stated he experienced left foot pain since active service, there is no evidence that pain was due to an incident or occurrence during active service.  Instead, the examiner opined the Veteran's foot pain was from the pre-existing injury and was related to his aging process.  Accordingly, this examiner demonstrated a familiarity with the Veteran's factual and medical history, used the correct standard in providing his opinion, and provided a full rationale in support of his medical conclusion.  Accordingly, this report provides probative evidence against the Veteran's appeal.

Based on all the extensive evidence summarized above, the Board finds the evidence clearly and unmistakably establishes that the Veteran's pre-existing left foot disorder was not permanently aggravated beyond the normal progression by his active service.  Service treatment records do not reflect the Veteran made any complaint of any left foot problem during service, although he sought treatment for ankle pain.  The Board finds it reasonable to assume that if the Veteran was in fact experiencing left foot problems, he would have reported those problems while seeking treatment for his ankles.  Instead, the Veteran specifically denied experiencing any foot troubles during service at his separation.  Additionally, the evidence does not establish he sought any treatment for any left foot pain for more than twenty years after his separation from service.

The Board has considered the Veteran's lay statements regarding increased pain in his left foot since his separation from active service.  Although the Veteran is competent to report what comes to him through his senses, such as pain in his left foot, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his pain and whether it is due to some event from active service or an injury as a teenager.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Additionally, the Board has considered the Veteran's assertions that he served during combat, and therefore as a combat Veteran should be competent to establish his left foot was aggravated during active service under 38 U.S.C.A. § 1154(b).  However, the Board notes that the record does not support his assertion that he was engaged in combat with the enemy.  Although his unit was exposed to combat, the Veteran's records do not reflect he personally engaged in combat.  Moreover, the Veteran's account of his supposed combat has evolved through the years.  The January 1991 treatment records and the May 1994 VA examination report, for example, record his confident assertion that he was not wounded during his claimed combat.  Following the 2008 JMR, the Veteran then alleged that not only did he participate in combat, but that he received fragment wounds to his right hip and buttocks.  That allegation is not supported by the service discharge examination or by any other service treatment records, and is patently inconsistent with his earlier statements.  Given that the personnel records do not establish he served in combat, and as his own assertions over the years in this regard are inconsistent and render his account incredible, the Board finds that the Veteran did not engage in combat.  The provisions of 38 U.S.C.A. § 1154(b) are not applicable, and the Board is not required to accept that he did experience left foot problems in service.

The Veteran argues that two podiatrists have stated that he should be service connected for his foot problem.  However, the Board has explained above why these opinions were of minimal probative value, because these podiatrists did not address the finding of his feet to be normal at separation and the absence of any left foot treatment in service or for more than two decades after separation.  In their July 2012 decision, the Court found that such a determination was not clearly erroneous.  Accordingly, the Board again finds the two positive reports from podiatrists are limited in probative value.

Additionally, the claims file includes four different negative VA examination reports, each providing evidence against the Veteran's appeal.  As discussed above, the January 2003 and January 2010 examiners each reviewed the Veteran's complete claims file and personally interviewed the Veteran before opining his current left foot disorder was due to his pre-service injury and was not aggravated by his active service.  Although these examiners improperly used the lower 'as likely as not' standard to evaluate the question on appeal, their reports still provide some evidence against the Veteran's claim.  Moreover, during the 2010 examination the Veteran himself acknowledged (despite his contention that there was aggravation) his perception that his left foot disorder shortly after service was no worse than as before service.

Finally, in January 2010 and February 2013 the most recent VA examiner opined that a review of the complete claims file reflects the evidence established the Veteran's pre-existing left foot injury was clearly and unmistakably not aggravated by his active service.  During this examination, the Veteran himself again indicated that his left foot was similar after service as it was before his service.  This examiner indicated that although there was probably some temporary aggravation of his left foot during service, the evidence does not establish any permanent worsening of his left foot.  Instead, the examiner noted the Veteran checked no for foot trouble at his separation examination, and his feet were noted to be normal.  Because this examiner provided an unambiguous opinion using the correct legal standard and provided a full rationale for his opinion, which is supported by the evidence of record, the Board finds this VA examiner's reports provide highly probative evidence against the Veteran's appeals.

In sum, the left foot disorder was not noted at entry to service and the presumption of soundness attaches.  However, the evidence shows the Veteran's left foot disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  Accordingly, the presumption of soundness has been rebutted.  The claim for service connection for a left foot disorder is denied.    

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran's claim was initiated prior to enactment of the current versions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Notably, however, he was thereafter collectively provided with 38 U.S.C.A. § 5103-compliant notice in February 2001, November 2003 and May 2004 correspondences, except as to the information and evidence necessary to substantiate the initial rating and effective date in the event his claim was successful.  As to this deficiency, given that service connection is not warranted, he will not be assigned a disability rating or effective date for the left foot disorder, and therefore he cannot have been prejudiced by the above notice deficiency.  As to the timing deficiency with respect to the notice letters, the record reflects that his claim was last readjudicated in a supplemental statement of the case in September 2010, thereby curing the deficiency.  

In short, the Veteran has received the notice to which he is entitled in connection with the current claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The Board notes that although the Veteran identified the physician and hospital that treated him for the pre-service left foot laceration, he has indicated that records from those sources are not available.

The Veteran was also provided with a hearing before the undersigned via videoconference in February 2005.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, his representative at the time, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed left foot disorder, specifically regarding any worsening during active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The record also shows that the Veteran has been examined on several occasions by VA in connection with the appeal.  Historically, although his prior examinations were inadequate, including for using the wrong standard in evaluating the question on appeal, when considered together, his January 2010 examination and February 2013 addendum are adequate.   This examiner twice reviewed the claims files, personally examined the Veteran once, and provided a complete and unambiguous opinion using the proper standard.  The Board finds that this most recent examination and addendum, when taken together, are adequate and consistent with the directives from the Court.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a left foot disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


